DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
Applicant's arguments comply with 37 CFR 1.111(c) because they clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they submit the claims that show how the amendments avoid such references.

Allowable Subject Matter
Reference 1: Yu (US 2016/0197055)
	Regarding claim 1, Yu leaches a method for forming a semiconductor device in
figs. 1-6, comprising:
	forming, in a first semiconductor structure (refer to upper 100 in fig. 6), a first
bonding layer comprising a first dielectric layer 108) and a plurality of protruding
contact structures (114);
	forming, in a second semiconductor structure (refer to layer 100 in fig. 6), a
second bonding layer comprising a second dielectric layer (158) and a plurality of
recess contact structures (refer to the recesses 160); and
	bonding the plurality of protruding contact structures with the plurality of recess
contact structures such that each of the plurality of protruding contacts is in contact with
a respective recess contact structure (fig. 6; and is corresponding text).
Yu does not teach “wherein forming the first dielectric layer and the plurality of protruding contact structures comprises selectively removing a top portion of the first dielectric layer”.
Regarding claim 13, Yu teaches a method for forming a semiconductor device, comprising: 
forming, in a first semiconductor structure, a first bonding layer comprising a first dielectric layer, a plurality of first protruding contact structures, and a plurality of first recess contact structures; forming, in a second semiconductor structure, a second bonding layer comprising a second dielectric layer, a plurality of second recess contact structures, and a plurality of second protruding contact structures; and bonding (i) the plurality of first protruding contact structures with the plurality of second recess contact structures, and (ii) the plurality of first recess contact structures with the plurality of second protruding contact structures such that each of the plurality of first protruding contacts is in contact with a respective second recess contact structure and each of the plurality of first recess contact structures is in contact with a respective second protruding contact structure (see the following notation in fig. 6).

    PNG
    media_image1.png
    499
    694
    media_image1.png
    Greyscale

Yu does not teach “bonding (i) the plurality of first conductive protruding contact structures with the plurality of second conductive recess contact structures, and (ii) the plurality of first conductive recess contact structures with the plurality of second conductive protruding contact structures such that each of the plurality of first conductive protruding contacts is in contact with a respective second conductive recess contact structure and each of the plurality of first conductive recess contact structures is in contact with a respective second conductive protruding contact structure”.
Reference 2: Rathburn (US 20130105984)
Regarding claim 16, Rathburn teaches a semiconductor device in fig. 4, comprising: 
a first semiconductor structure (refer to a structure including 160B and 162B) comprising a first bonding layer comprising a first dielectric layer (158) and a first portion of a contact structure (162B) in the first dielectric layer (158); 
a second semiconductor structure (refer to a structure including 160A and 162A) comprising a second bonding layer comprising a second dielectric layer (158) and a second portion of the contact structure (refer to 162A) in the second dielectric layer (158); and 
a bonding interface between the first semiconductor structure and the second semiconductor structure (see fig. 4B), wherein the first and second portions of the contact structure are in contact with each other, a first portion of the bonding interface extends outside the contact structure (refer to outside surface of 162B extending outside between the bonding interface 158) and between the first and second dielectric layers (158); a second portion of the bonding interface (refer to surface of the recess in 162A) extends inside the contact structure and is non- coplanar with the first portion of the bonding interface (see fig. 4).
Rathburn does not teach “lateral dimension of a top surface of the contact structure is different from a lateral dimension of a bottom surface of the contact structure, one of the lateral dimensions of the top and bottom surfaces of the contact structure being in a range of about 200 nm to about 350 nm.”
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a method for forming a semiconductor device, comprising: “wherein forming the first dielectric layer and the plurality of protruding contact structures comprises selectively removing a top portion of the first dielectric layer;” in combination of all of the limitations of claim 1. Claims 2-12 include all of the limitations of claim 1.
Regarding claim 13, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a method for forming a semiconductor device, comprising: “Atty. Dkt. No. 10018-01-0134-US-5 -Di WangReply to Office Action of February 8, 2022Application No. 17/020,485bonding (i) the plurality of first conductive protruding contact structures with the plurality of second conductive recess contact structures, and (ii) the plurality of first conductive recess contact structures with the plurality of second conductive protruding contact structures such that each of the plurality of first conductive protruding contacts is in contact with a respective second conductive recess contact structure and each of the plurality of first conductive recess contact structures is in contact with a respective second conductive protruding contact structure” in combination of all of the limitations of claim 13. Claims 14- and 15 include all of the limitations of claim 13.
Regarding claim 16, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a semiconductor device, comprising: “ Atty. Dkt. No. 10018-01-0134-US-5 -Di WangReply to Office Action of February 8, 2022Application No. 17/020,485lateral dimension of a top surface of the contact structure is different from a lateral dimension of a bottom surface of the contact structure, one of the lateral dimensions of the top and bottom surfaces of the contact structure being in a range of about 200 nm to about 350 nm” in combination of all of the limitations of claim 16. Claims 17-20 include all of the limitations of claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niki Tram Nguyen whose telephone number is (571)272-5526.  The examiner can normally be reached on Monday-Friday, 6:00 AM – 2:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571)272-1657.  The fax numbers for all communication(s) is (703)872-9306.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1625.
/NIKI H NGUYEN/           Primary Examiner, Art Unit 2818